78916: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-36875: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78916


Short Caption:YOUNG VS. NEV. GAMING CONTROL BD.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A775062Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/10/2019 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTsun YoungRobert A. Nersesian
							(Nersesian & Sankiewicz)
						Thea Marie Sankiewicz
							(Nersesian & Sankiewicz)
						


RespondentHard Rock Hotel and CasinoMarla J. Hudgens
							(Lewis Roca Rothgerber Christie LLP/Phoenix)
						


RespondentNevada Gaming Control BoardAaron D. Ford
							(Attorney General/Carson City)
						Michael P. Somps
							(Attorney General/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


06/05/2019Filing FeeFiling Fee Paid. $250.00 from Nersesian & Sankiewicz.  Check no. 4212. (SC)


06/05/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-24427




06/05/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-24429




06/10/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC).19-24979




06/11/2019Notice/IncomingFiled Notice of Appearance.  Marl J. Hudgens, Esq. of the law firm
Lewis Roca Rothgerber Christie LLP, appearing as counsel for respondent Hard Rock Hotel and Casino.  (SC)19-25250




06/26/2019Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED ON 06/26/19). (SC)


06/26/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Docketing Statement). (SC)19-27559




06/26/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-27564




07/11/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)19-29581




07/17/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-30311




07/31/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/29/19, 04/02/19. To Court Reporter: Sandy Anderson. (SC)19-32219




09/25/2019TranscriptFiled Notice from Court Reporter. Sandra Anderson stating that the requested transcripts were delivered.  Dates of transcripts: 01/29/19, 04/02/19. (SC)19-39942




10/14/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  October 29, 2019.  (SC)19-42452




10/29/2019AppendixFiled Joint Appendix - Volume 1.  (SC)19-44526




10/29/2019AppendixFiled Joint Appendix - Volume 2.  (SC)19-44527




10/29/2019AppendixFiled Joint Appendix - Volume 3.  (SC)19-44529




10/29/2019AppendixFiled Joint Appendix - Volume 4.  (SC)19-44530




10/29/2019BriefFiled Appellant's Opening Brief.  (SC)19-44552




10/30/2019Notice/IncomingFiled Appellant's Certificate of Service of Joint Appendix, Volumes 1 through 4.  (SC)19-44571




10/30/2019Notice/IncomingFiled Appellant's Notice - NRAP 26.1 Disclosure.  (SC)19-44596




11/27/2019BriefFiled Respondent Nevada Gaming Control Board's Answering Brief.  (SC)19-48484




12/03/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Hard Rock Hotel and Casino's Answering Brief due: December 16, 2019. (SC).19-48861




12/16/2019BriefFiled Respondent LVHR Casino, LLC's Answering Brief.  (SC)19-50872




01/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: January 29, 2020. (SC).20-01498




01/29/2020BriefFiled Young's Brief in Reply on Appeal. (SC)20-04079




01/30/2020Case Status UpdateBriefing Completed/To Screening. (SC)


06/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-23400




10/08/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before: Parraguirre/Hardesty/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Hardesty/Cadish. 136 Nev. Adv. Opn. No. 66. NNP20-RP/JH/EC. (SC).20-36875




11/02/2020RemittiturIssued Remittitur.  (SC)20-39823




11/02/2020Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2020. (SC)20-39823





Combined Case View